Citation Nr: 1003372	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-17 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2009 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  After reviewing the his claims file, 
the Board finds there is a further duty to assist the Veteran 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

In a July 2009 statement, the Veteran indicated that he began 
wearing hearing aids about 6 years after he left military 
service.  He indicated that he was told he did not qualify 
for assistance from VA, and that he "just continued to buy 
hearing aids from Bel-Tone."  A review of the Veteran's 
claims folder revealed no treatment records having been 
requested or received from Bel-Tone.  Under the circumstances 
of this case, an attempt should be made by the RO, with the 
assistance of the Veteran, to obtain these records.

The Board also finds that the June 2009 VA medical opinion of 
record does not address whether the Veteran's hearing loss 
was incurred in service, regardless of whether it was shown 
to meet the provisions of 38 C.F.R. § 3.385 in service or on 
service separation.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(holding that if hearing loss as defined by 38 C.F.R. § 3.385 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service).  
If the record shows (a) acoustic trauma due to significant 
noise exposure in service and audiometric test results 
reflecting an upward shift in tested thresholds in service, 
though still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements of 38 
C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. at 
159.  

Similar to Hensley, the VA examiner in this case stated that 
the Veteran "exited military service with bilateral OSHA 
standard threshold shifts and very mild hearing loss of 30 db 
HL from 4-6 KHz in his right ear and at 6000 Hz in his left 
ear."  The examiner then stated, however, that the Veteran's 
hearing loss on separation was "definitely WNL for 
adjudication purposes."  Thus, it appears the examiner 
discounted the threshould shifts during service based upon 
the Veteran
not meeting the requirements for "disability" under 38 C.F.R. 
§ 3.385 at separation.  Moreover, in support of the opinion 
provided, the VA examiner noted that the Veteran's current 
hearing loss was relatively flat, which suggested an etiology 
other than noise exposure.  However, the examination report 
is unclear as to whether the VA examiner had considered the 
less flat findings noted on VA audiology examinations 
performed in November 2005 and February 2006.  Under these 
circumstances, the Veteran should be provided with a new VA 
audiological examination to determine the etiology of his 
bilateral hearing loss.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him a final opportunity to 
identify all VA and non-VA medical 
providers who have treated him for 
hearing loss since his discharge from 
service.  The Board is particularly 
interested in obtaining treatment records 
from Bel-Tone.  The Veteran must be asked 
to complete a separate VA Form 21-4142 
for any physician or source of treatment 
he may identify.  

2.  The RO must then afford the Veteran 
an appropriate VA audiological 
examination to determine the etiology 
of any current hearing loss found.  The 
claims folder must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  After a review 
of the entire evidence of record, the 
examiner must render an opinion, in 
light of the service and post service 
evidence of record, as to whether any 
current hearing loss is related to the 
Veteran's period of military service 
(May 1954 to January 1968), or to any 
incident therein, to include as due to 
noise exposure.  The Veteran's military 
occupational specialty, combat history, 
the objective medical findings in the 
service medical records, the previous 
VA audiological evaluations currently 
of record, the Veteran's history of 
inservice and post service noise 
exposure, and any other pertinent 
clinical findings of record, must be 
taken into account.  Prior to forming 
an opinion, the examiner must be 
mindful of the holding in Hensley, as 
noted in the discussion above.  The 
examiner must specifically address the 
question of whether any degree of 
current hearing loss began as a result 
of inservice noise exposure, including 
consideration of any upward shift in 
tested thresholds in service, though 
still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385.  
A complete rationale for all opinions 
must be provided.  If any of the above 
requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and 
specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must 
be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

6.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is required.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



